DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9,13,14 are objected to because of the following informalities:  The claims include an abbreviation, “ASS” without defining the abbreviation. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “largest” in claim 5 is a relative term which renders the claim indefinite. The term “largest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. the number of wavelengths has been rendered indefinite by the use of the term “largest”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1,9,11,13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto(US 2011/0058821).
Considering Claim 1 Goto discloses a transmission device comprising: a signal power detection circuit that detects signal power of a wavelength-division-multiplexed optical signal to be transmitted to a transmission line into which pumping light is inputted from a Raman amplifier(See Paragraph 48,92,97,98,fig. 14 i.e. a signal power detection circuit(114) that detects signal power of a wavelength-division-multiplexed optical signal(WDM optical signal output from wavelength division multiplexer(1430)) to be transmitted to a transmission line(10) into which pumping light is inputted from a Raman amplifier(106)); a variable optical attenuator that attenuates the wavelength-division-multiplexed optical signal(See Paragraph 38,102,fig. 14 i.e. a variable optical attenuator(VOA(102)) that attenuates the wavelength-division-multiplexed optical signal(WDM optical signal output from wavelength division multiplexer(1430))); and a control circuit that reduces an attenuation amount of the variable optical attenuator depending on an increase in the signal power(See Paragraph 100,fig. 14 i.e. a control circuit(116) that reduces an attenuation amount of the variable optical attenuator(102) depending on an increase in the signal power).
Considering Claim 9 Goto discloses a transmission device comprising: an ASS detection circuit that detects a generation amount of ASS light of a Raman amplifier configured to output pumping light to a transmission line of a wavelength-division-multiplexed optical signal(See Paragraph 112, fig. 17 i.e. an ASS(amplified spontaneous Raman scattering) detection circuit(109) that detects a generation amount of ASS light of a Raman amplifier(106) configured to output pumping light to a transmission line(11) of a wavelength-division-multiplexed optical signal ); a variable optical attenuator that attenuates the wavelength-division-multiplexed optical signal to be outputted to the transmission line(See Paragraph 100,109, fig. 17 i.e. a variable optical attenuator(VOA)(102) that attenuates the wavelength-division-multiplexed optical signal to be outputted to the transmission line(11)); and a control circuit that reduces an attenuation amount of the variable optical attenuator depending on a decrease in the generation amount of the ASS light(See Paragraph 100,109,112, fig. 17 i.e. a control circuit(116) that reduces an attenuation amount of the variable optical attenuator(102) depending on a decrease in the generation amount of the ASS light).
	Considering Claim 11 Goto discloses a  transmission system comprising: a transmission device that transmits a wavelength-division-multiplexed optical signal to a transmission line into which pumping light is inputted from a Raman amplifier(See Paragraph 108, fig. 17 i.e. a transmission system(1700) has a transmission device(1710) that transmits a wavelength-division-multiplexed optical signal to a transmission line(11) into which pumping light is inputted from a Raman amplifier(106) ); and a reception device that receives the wavelength-division-multiplexed optical signal from the transmission device via the transmission line(See Paragraph 108,111, fig. 17 i.e. a reception device(1720) that receives the wavelength-division-multiplexed optical signal from the transmission device(1710) via the transmission line(11)), wherein the transmission device includes a signal power detection circuit that detects signal power of the wavelength-division-multiplexed optical signal to be transmitted through the transmission line(See Paragraph 108, fig. 17 i.e. the transmission device(1710) includes a signal power detection circuit(114) that detects signal power of the wavelength-division-multiplexed optical signal to be transmitted through the transmission line(11)), a variable optical attenuator that attenuates the wavelength-division-multiplexed optical signal(See Paragraph 109, fig. 17 i.e. the transmission device(1710) includes a variable optical attenuator(VOA)(102) that attenuates the wavelength-division-multiplexed optical signal), and a control circuit that reduces an attenuation amount of the variable optical attenuator depending on an increase in the signal power(See Paragraph 100,108, fig. 17 i.e. the transmission device(1710) includes a control circuit(116) that reduces an attenuation amount of the variable optical attenuator(VOA)(102) depending on an increase in the signal power).
Considering Claim 13 Goto discloses a transmission system comprising: a transmission device that transmits a wavelength-division-multiplexed optical signal to a transmission line into which pumping light is inputted from a Raman amplifier (See Paragraph 112, fig. 17 i.e. a transmission device(1710) that transmits a wavelength-division-multiplexed optical signal to a transmission line into which pumping light is inputted from a Raman amplifier); and a reception device that receives the wavelength-division-multiplexed optical signal from the transmission device via the transmission line (See Paragraph 111, fig. 17 i.e. a reception device(1720) that receives the wavelength-division-multiplexed optical signal from the transmission device(1710) via the transmission line(11)), wherein the transmission device includes an ASS detection circuit that detects a generation amount of ASS light of the Raman amplifier (See Paragraph 112,115,116 fig. 18 i.e. wherein the transmission device(1710) includes an ASS(amplified spontaneous Raman scattering) detection circuit(1815,1816) that detects a generation amount of ASS light of a Raman amplifier(1813)), a variable optical attenuator that attenuates the wavelength-division-multiplexed optical signal to be outputted to the transmission line (See Paragraph 100,109, fig. 18 i.e. a variable optical attenuator(102) that attenuates the wavelength-division-multiplexed optical signal to be outputted to the transmission line(11)), and a control circuit that reduces an attenuation amount of the variable optical attenuator depending on a decrease in the generation amount of the ASS light (See Paragraph 100,112, fig. 17 i.e. a control circuit(116) that reduces an attenuation amount of the variable optical attenuator(VOA)(102) depending on a decrease in the generation amount of the ASS light).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5,10,12,14 are rejected under 35 U.S.C. 103 as being unpatentable over Goto(US 2011/0058821) in view of Teranishi(US 2016/0079730).
Considering Claim 2 Goto discloses the transmission device according to claim 1, further comprising a storage circuit that stores correlation data on a correlation in a case where reception power of the wavelength-division-multiplexed optical signal received by an opposite device is a target value, the opposite device being on the opposite side of the transmission line to the transmission device(See Paragraph 46-49,111,fig. 17 i.e. a storage circuit(112) that stores correlation data on a correlation in a case where reception power of the wavelength-division-multiplexed optical signal received by an opposite device(1720) is a target value, the opposite device being on the opposite side of the transmission line(11) to the transmission device(1710)), wherein the control circuit determines the attenuation amount of the variable optical attenuator from the signal power, based on the correlation data(See Paragraph 46-49,111,fig. 17 i.e. the control circuit(116) determines the attenuation amount of the variable optical attenuator(VOA)(102) from the signal power, based on the correlation data received from the storage circuit(112)).
Goto discloses the correlation information stored is not limited to the table(1200 of fig. 12)(See Paragraph 87, fig. 12).
Goto does not explicitly disclose the correlation is the correlation between the signal power and the attenuation amount.
Teranishi teaches the correlation is the correlation between the signal power and the attenuation amount(See Paragraph 37 i.e. the correlation is the correlation between the signal power(Pin) and the attenuation amount(VOA)  using a correlation table).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Goto, and have the correlation to be the correlation between the signal power and the attenuation amount, as taught by Teranishi, thus improving transmission signal quality by eliminating failure by preventing the amplifying unit from being saturated due to excess input power using an input and attenuation correlation table, as discussed by Liden (Paragraph 37,45).
Considering Claim 3 Goto and Teranishi  disclose the transmission device according to claim 2, wherein the correlation data includes combinations of the signal power and the attenuation amount(See Teranishi: Paragraph 37 i.e. the correlation data includes combinations of the signal power(Pin)  and the attenuation amount(VOA) as shown in the correlation table).
Considering Claim 4 Goto and Teranishi  disclose the transmission device according to claim 2, wherein the correlation data includes a coefficient of a mathematical formula indicating the correlation between the signal power and the attenuation amount(See Teranishi: Paragraph 37 i.e. wherein the correlation data includes a coefficient of a mathematical formula indicating the correlation between the signal power and the attenuation amount (the greater attenuation is set when the input optical power of the incident bema L1 becomes greater showing the attenuation and the input power is directly related).
Considering Claim 5 Goto and Teranishi  disclose the transmission device according to claim 2, wherein the control circuit sets the reception power in a case where the number of wavelengths included in the wavelength-division-multiplexed optical signal is the largest, as the target value(See Goto: Paragraph 49,100, fig. 14 i.e. wherein the control circuit(116) sets the reception power in a case where the number of wavelengths included in the wavelength-division-multiplexed optical signal is the largest(at VOA(102) after all the wavelength multiplexed by the multiplexer(1430)), as the target value).
Claim 10 is rejected for the same reason as in claim 2.
Considering Claim 12 Goto discloses the transmission system according to claim 11, wherein the transmission device includes a storage circuit that stores correlation data on a correlation between the signal power and the attenuation amount(See Paragraph 46-49,111,fig. 17 i.e. a storage circuit(112) that stores correlation data), the reception device includes a reception power detection circuit that detects reception power of the wavelength-division-multiplexed optical signal(See Paragraph 108,111, fig. 17 i.e. the reception device(1720) includes a reception power detection circuit(108,109) that detects reception power of the wavelength-division-multiplexed optical signal), and a notification circuit that notifies the control unit of the reception power(See Paragraph 113, fig. 17 i.e. a notification circuit which is transmission level determiner(111) and OSC(1721) that notifies the control unit(116) of the reception power via transmission line(112)), and the control circuit controls the attenuation amount according to a change in the signal power depending on the number of wavelengths included in the wavelength-division-multiplexed optical signal to set the reception power to a target value(See Paragraph 49,100, fig. 17 i.e. the control circuit(116) controls the reception power in a case where the number of wavelengths included in the wavelength-division-multiplexed optical signal is the largest(at VOA(102) after all the wavelength multiplexed by the multiplexer(1430)), as the target value), and after the generation of the correlation data, determines the attenuation amount of the variable optical attenuator from the signal power, based on the correlation data(See Paragraph 46-49,111,fig. 17 i.e. after the generation of the correlation data by correlation information memory unit(112), determines the attenuation amount of the variable optical attenuator(VOA)(102) from the signal power, based on the correlation data).
Goto discloses the correlation information stored is not limited to the table(1200 of fig. 12)(See Paragraph 87, fig. 12).
Goto does not explicitly disclose the correlation is the correlation between the signal power and the attenuation amount, generates the correlation data based on the signal power and the attenuation amount in a case where the reception power becomes the target value by the control.
Teranishi teaches the correlation is the correlation between the signal power and the attenuation amount(See Paragraph 37 i.e. the correlation is the correlation between the signal power(Pin) and the attenuation amount(VOA)  using a correlation table), generates the correlation data based on the signal power and the attenuation amount in a case where the reception power becomes the target value by the control(See Paragraph 37 i.e. generates the correlation data based on the signal power(Pin) and the attenuation amount(VOA) in a case where the reception power becomes the target value by the control).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Goto, and have the correlation to be the correlation between the signal power and the attenuation amount, the correlation data to be generated based on the signal power and the attenuation amount in a case where the reception power becomes the target value by the control, as taught by Teranishi, thus improving transmission signal quality by eliminating failure by preventing the amplifying unit from being saturated due to excess input power using an input and attenuation correlation table, as discussed by Liden (Paragraph 37,45).
Claim 14 is rejected for the same reason as in claim 12.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637